DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

Double Patenting
Applicant submitted terminal disclaimers, and the previous rejections are withdrawn.

Allowable Subject Matter
Claims 21-40 allowed. The following is an examiner’s statement of reasons for allowance:
As to claim 21, the prior art references of record do not disclose or fairly suggest a resistance-changing flexible sensor configured to generate a signal indicative of a first bend change of a steerable portion wherein a controller is configured to output a control signal to articulate the steerable portion in accordance with the flexible instrument as cited. Claims 22-34 are dependent form claim 21 and similarly allowed. Claims 35-40 substantially recite the limitations of claims 21-34 in method form, and are similarly allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B CHOU whose telephone number is (571) 270-3367.  The examiner can normally be reached on M-F 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/WILLIAM  CHOU/
Examiner, Art Unit 3795



/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795